DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Application, Amendments, and/or Claims
	Applicants response of 24 June 2022 is acknowledged. Claims 2 and 11 were cancelled, claims 1, 9, 10, and 14-18 were amended, and claims 20 and 21 are new. 
	Claims 1, 3-10, and 12-21 are currently pending and under consideration.

Withdrawn Objections and Rejections
	Claims 14-18 were rejected under 35 USC 112(b) for failing to particularly point out and distinctly claim the subject matter which the inventor regards as the invention. Applicant’s amendments to the claims have overcome the rejections and the rejections are withdrawn.
	Claims 1-7 and 9-19 were rejected under 35 USC 102(a)(2) as being anticipated by US 2017/0209574 (Novartis AG) 27 July 2017 (PCT/US2015/053799, published 07 APR 2016). Applicant’s amendment to claims has overcome the rejections and the rejections are withdrawn. In the instant office action, the claims are rejected on new grounds of rejection as necessitated by applicant amendment. 
	The claim interpretation of previous record is moot due to applicant’s amendment of the claims.
Maintained Rejections
	Claim 8 was rejected under 35 U.S.C 103. The rejection is maintained in modified form as necessitated by applicant amendment.
	Claims 20 and 21 are newly rejected as necessitated by applicant amendment.
	
Claim Rejections - 35 USC § 112d
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 7 and 14 are newly rejected as necessitated by applicant amendment under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Instant claim 7 is drawn to the therapeutic combination of claim 1 and includes the limitation “wherein the combination comprises a CDK 4/6 inhibitor and an anti-PD-1 antibody”. The claim is dependent on claim 1 which recites “a cyclin D kinase 4/6 (CDK 4/6) inhibitor selected from the group consisting of palbociclib, abemaciclib, and trilaciclib”.
Instant claim 14 is drawn to the method of claim 10 and includes the limitation wherein the method “comprises a combination of a CDK 4/6 inhibitor and an anti-PD-L1 or anti-PD-1 antibody”. The claim is dependent on claim 10 which recites “a cyclin D kinase 4/6 (CDK 4/6) inhibitor selected from the group consisting of palbociclib, abemaciclib, and trilaciclib”. 
The use of the language “a CDK 4/6 inhibitor” in claims 7 and 14 suggest that the claim is drawn to any CDK 4/6 inhibitor which not only fails to further limit the claim on which it depends (in which 3 specific inhibitors are listed) but also broadens the scope of the claim. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 5, 8-10, 14, 16-17 are rejected in modified form and new claims 20 and 21 are newly rejected under 35 U.S.C. 103 as being unpatentable over Kosovec, J.E., et al (2017) CDK4/6 dual inhibitor abemaciclib demonstrates compelling preclinical activity against esophageal adenocarcinoma: a novel therapeutic option for a deadly disease Oncotarget 8(59); 100421-100432 in view of Knudsen, E.S., et al (2017) Biological specificity of CDK4/6 inhibitors: dose response relationship, in vivo signaling, and composite response signature Oncotarget, 8(27); 43678-43691.

Regarding claim 1, Kosovec teaches a therapeutic combination comprising a cyclin D kinase 4/6 (CDK4/6) inhibitor, abemaciclib, and an anti-PD-L1 antibody (abstract, “esophageal adenocarcinoma (EAC) is a deadly disease with limited therapeutic options. In the present study, we determined the preclinical efficacy of CDK4/6 inhibitor abemaciclib for treatment of EAC”; page 100426, paragraph bridging left and right column, “abemaciclib and an anti-PD-L1 antibody combination resulted in complete tumor regression in 50-60% of immunocompetent mice, compared to 0% with PD-L1 monotherapy”; page 100426, right column, paragraph 1, “we provide further evidence to suggest cross-regulation between the CDK4/6 and PD-L1 pathways through the significant upregulation of PD-L1 gene expression following abemaciclib treatment”). 
Kosovec further teaches that “to date, abemaciclib is under investigation for the treatment of multiple cancer types, including breast, pancreatic, and non-small cell lung cancer (NSCLC). Although additional selective CDK4/6 inhibitors are available, such as plabociclib and ribociclib, all three compounds display comparable activity and efficacy results in both preclinical and clinical settings” (page 100426, left column, paragraph 2). 
Kosovec, however, does not disclose that the CDK4/6 inhibitor is in a therapeutically effective amount of 100 mg/kg – 150 mg/kg. 
	Knudsen studied CDK4/6 inhibitors including palbociclib, ribociclib, and abemaciclib and discusses biological specificity, dose response relationships, in vivo signaling, and composite response signature (abstract; title). Knudsen teaches that selective CDK4/6 inhibitors fall into two classes based on structure and toxicity profiles in clinical studies. Knudsen teaches that “one class, exemplified by plabociclib and ribociclib, exhibits neutropenia as a dose-limiting toxicity and requires discontinuous dosing. In contrast, the structurally distinct CDK4/6 inhibitor abemaciclib is dosed continuously, and has diarrhea and fatigue as dose limiting toxicities” (abstract).
	In the studies performed by Knudsen using breast cancer cell line MB231, tumors were allowed to grow to approximately 500 mm3 and treated with palbociclib at 125 mg/kg or abemaciclib at 100 mg/kg and treatment with both CDK4/6 inhibitors resulted in the inhibition of tumor growth (page 43683, left column, paragraph 2; page 43679, left column, paragraph 4). 
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have used dosages of 100 mg/kg-125 mg/kg of CDK4/6 inhibitor as taught by Knudsen in the therapeutic combination taught by Kosovec. A skilled artesian would have been motivated to make this combination in order to use a dosage of the CDK4/6 inhibitors that has been demonstrated to be therapeutically effective (Knudsen, page 43683, left column, paragraph 2). It is noted that while Knudsen does not teach a combination therapy, it would have been obvious to try the dosages taught by Knudsen and a skilled artesian would have had a reasonable expectation of success in using the dosages as they have been studied in the art and demonstrated to be a safe and effective dosage for administration of the CDK4/6 inhibitors. 

Regarding claim 5, Kosovec and Knudsen teach the therapeutic combination of claim 1 as discussed above. 
Kosovec further teaches that the combination comprises a CDK4/6 inhibitor and an anti-PD-L1 antibody (page 100426, left column, paragraph 3 “abemaciclib and anti-PD-L1 antibody combination”).

Regarding claim 8, Kosovec and Knudsen teach the therapeutic combination of claim 1 as discussed above.
Kosovec further teaches that “to date, abemaciclib is under investigation for the treatment of multiple cancer types, including breast, pancreatic, and non-small cell lung cancer (NSCLC). Although additional selective CDK4/6 inhibitors are available, such as plabociclib and ribociclib, all three compounds display comparable activity and efficacy results in both preclinical and clinical settings” (page 100426, left column, paragraph 2).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have used palbociclib in the combination therapy taught by Kosovec in place of abemaciclib. A skilled artesian would have been motivated to make this substitution and would have had a reasonable expectation of success as Kosovec teaches that palbociclib has comparable activity and efficacy results in both preclinical and clinical settings as abemaciclib (page 100426, left column, paragraph 2).

Regarding claim 9, Kosovec teaches a method of reducing tumor growth, the method comprising: contacting a tumor cell with a cyclin D kinase 4/6 (CDK4/6) inhibitor, abemaciclib, and an anti-PD-L1 antibody thereby reducing tumor growth (abstract, “esophageal adenocarcinoma (EAC) is a deadly disease with limited therapeutic options. In the present study, we determined the preclinical efficacy of CDK4/6 inhibitor abemaciclib for treatment of EAC”; page 100426, paragraph bridging left and right colum, “abemaciclib and an anti-PD-L1 antibody combination resulted in complete tumor regression in 50-60% of immunocompetent mice, compared to 0% with PD-L1 monotherapy”; page 100426, right column, paragraph 1, “we provide further evidence to suggest cross-regulation between the CDK4/6 and PD-L1 pathways through the significant upregulation of PD-L1 gene expression following abemaciclib treatment”). A skilled artesian would appreciate that Kosovec’s teaching of tumor regression after treatment meets the claim limitation of reducing tumor growth. 
Kosovec further teaches that “to date, abemaciclib is under investigation for the treatment of multiple cancer types, including breast, pancreatic, and non-small cell lung cancer (NSCLC). Although additional selective CDK4/6 inhibitors are available, such as plabociclib and ribociclib, all three compounds display comparable activity and efficacy results in both preclinical and clinical settings” (page 100426, left column, paragraph 2). 
Kosovec, however, does not disclose that the CDK4/6 inhibitor is in a therapeutically effective amount of 100 mg/kg – 150 mg/kg. 
	Knudsen studied CDK4/6 inhibitors including palbociclib, ribociclib, and abemaciclib and discusses biological specificity, dose response relationships, in vivo signaling, and composite response signature (abstract; title). Knudsen teaches that selective CDK4/6 inhibitors fall into two classes based on structure and toxicity profiles in clinical studies. Knudsen teaches that “one class, exemplified by plabociclib and ribociclib, exhibits neutropenia as a dose-limiting toxicity and requires discontinuous dosing. In contrast, the structurally distinct CDK4/6 inhibitor abemaciclib is dosed continuously, and has diarrhea and fatigue as dose limiting toxicities” (abstract).
	In the studies performed by Knudsen using breast cancer cell line MB231, tumors were allowed to grow to approximately 500 mm3 and treated with palbociclib at 125 mg/kg or abemaciclib at 100 mg/kg and treatment with both CDK4/6 inhibitors resulted in the inhibition of tumor growth (page 43683, left column, paragraph 2; page 43679, left column, paragraph 4). 
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have used dosages of 100 mg/kg-125 mg/kg CDK4/6 inhibitor as taught by Knudsen in the method taught by Kosovec. A skilled artesian would have been motivated to make this combination in order to use a dosage of CDK4/6 inhibitor that has been demonstrated to be therapeutically effective (Knudsen, page 43683, left column, paragraph 2). It is noted that while Knudsen does not teach a combination therapy, it would have been obvious to try the dosages taught by Knudsen and a skilled artesian would have had a reasonable expectation of success in using the dosages as they have been studied in the art and demonstrated to be a safe and effective dosage for administration of CDK4/6 inhibitors. 

Regarding claim 10, Kosovec teaches a method of treating cancer in a subject, the method comprising: administering to the subject a cyclin D kinase 4/6 (CDK4/6) inhibitor, abemaciclib, and an anti-PD-L1 antibody thereby reducing tumor growth (abstract, “esophageal adenocarcinoma (EAC) is a deadly disease with limited therapeutic options. In the present study, we determined the preclinical efficacy of CDK4/6 inhibitor abemaciclib for treatment of EAC”; page 100426, paragraph bridging left and right colum, “abemaciclib and an anti-PD-L1 antibody combination resulted in complete tumor regression in 50-60% of immunocompetent mice, compared to 0% with PD-L1 monotherapy”; page 100426, right column, paragraph 1, “we provide further evidence to suggest cross-regulation between the CDK4/6 and PD-L1 pathways through the significant upregulation of PD-L1 gene expression following abemaciclib treatment”). 
Kosovec further teaches that “to date, abemaciclib is under investigation for the treatment of multiple cancer types, including breast, pancreatic, and non-small cell lung cancer (NSCLC). Although additional selective CDK4/6 inhibitors are available, such as plabociclib and ribociclib, all three compounds display comparable activity and efficacy results in both preclinical and clinical settings” (page 100426, left column, paragraph 2). 
Kosovec, however, does not disclose that the CDK4/6 inhibitor is in a therapeutically effective amount of 100 mg/kg – 150 mg/kg. 
	Knudsen studied CDK4/6 inhibitors including palbociclib, ribociclib, and abemaciclib and discusses biological specificity, dose response relationships, in vivo signaling, and composite response signature (abstract; title). Knudsen teaches that selective CDK4/6 inhibitors fall into two classes based on structure and toxicity profiles in clinical studies. Knudsen teaches that “one class, exemplified by plabociclib and ribociclib, exhibits neutropenia as a dose-limiting toxicity and requires discontinuous dosing. In contrast, the structurally distinct CDK4/6 inhibitor abemaciclib is dosed continuously, and has diarrhea and fatigue as dose limiting toxicities” (abstract).
	In the studies performed by Knudsen using breast cancer cell line MB231, tumors were allowed to grow to approximately 500 mm3 and treated with palbociclib at 125 mg/kg or abemaciclib at 100 mg/kg and treatment with both CDK4/6 inhibitors resulted in the inhibition of tumor growth (page 43683, left column, paragraph 2; page 43679, left column, paragraph 4). 
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have used dosages of 100 mg/kg-125 mg/kg of CDK4/6 inhibitor as taught by Knudsen in the method taught by Kosovec. A skilled artesian would have been motivated to make this combination in order to use a dosage of CDK4/6 inhibitor that has been demonstrated to be therapeutically effective (Knudsen, page 43683, left column, paragraph 2). It is noted that while Knudsen does not teach a combination therapy, it would have been obvious to try the dosages taught by Knudsen and a skilled artesian would have had a reasonable expectation of success in using the dosages as they have been studied in the art and demonstrated to be a safe and effective dosage for administration of CDK4/6 inhibitors. 

Regarding claim 14, Kosovec and Knudsen teach the method of claim 10 as discussed above. 
Kosovec further teaches that the method comprises a combination of a CDK4/6 inhibitor and an anti-PD-L1 antibody (page 100426, left column, paragraph 3 “abemaciclib and anti-PD-L1 antibody combination”).

Regarding claim 16, Kosovec and Knudsen teach the method of claim 10 as discussed above.
While Kosovec does not teach exactly what tumor type was treated with the combination treatment of abemaciclib and an anti-PD-L1 antibody, Kosovec does teach that abemaciclib is under investigation for the treatment of multiple cancer types, including breast and non-small cell lung cancer (NSCLC) (page 100426, left column, paragraph 2). Kosovec also teaches that there is a cross-regulation between CDK4/6 and PD-L1 pathways through the significant upregulation of PD-L1 gene expression following abemaciclib treatment. 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have used the combination therapy method taught by Kosovec and Knudsen in the treatment of the cancers that Kosovec teaches have been studied using abemaciclib. A skilled artesian would have been motivated to use the therapy for these cancers as they have been studied using treatment with CDK4/6 inhibitors. Furthermore, a skilled artesian would have a reasonable expectation of success in treating these cancers with the combination therapy taught by Kosovek and Knudsen as Kosovec teaches that the use of the CDK4/6 inhibitor upregulates PD-L1 gene expression which shows a cross-regulation between the pathways that will respond to a PD-L1 antibody (Kosovec, page 100426, right column, paragraph 1). 

Regarding claim 17, Kosovec and Knudsen teach the method of claim 10 as discussed above.
Kosovec teaches that treatment with a combination of a CDK4/6 inhibitor, abemaciclib, and an anti-PD-L1 antibody resulted in “complete tumor regression in 50-60% of immunocompetent mice, compared to 0% with PD-L1 monotherapy”. As the instant disclosure does not define “untreated subjects”, the teachings of Kosovec where the subjects who were not treated with the combination therapy did not experience the same tumor reduction in tumor growth as those who did receive the combined treatment meets the claim limitation of “untreated subject”. 
It is further noted that the reduction of tumor growth caused by treatment with a CDK4/6 inhibitor in combination with PD-1/PD-L1 blockade is inherent to the method of treatment taught by Kosovek and Knudsen. MPEP 2112 (I) speaks to patentability of inherent properties and states that "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). MPEP 2112 (II) states that there is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003). That is to say that the combination treatment taught by Kosovec and Knudsen would result in a reduction in tumor growth relative to an untreated control by nature of the combination treatment.
	
Regarding claim 20, Kosovec and Knudsen teach the therapeutic combination of claim 1 as discussed above.
In the therapeutic combination taught by Kosovec, the CDK4/6 inhibitor and the anti-PD-L1 antibody are the only immunotherapies taught in the therapeutic combination meeting the limitation of consisting essentially of the CDK4/6 inhibitor and the anti-PD-L1 antibody.
It is noted that the instant specification teaches that “’consisting essentially of’ or ‘consists essentially’ likewise has the meaning ascribed in U.S. Patent law and the term is open-ended, allowing for the presence of more than that which is recited so long as basic or novel characteristics of that which is recited is not changed by the presence of more than that which is recited, but excludes prior art embodiments” (page 7, line 42 through page 8, line 3).
MPEP 2111.03 III speaks to the transitional phrase “consisting essentially of” stating that “The transitional phrase "consisting essentially of" limits the scope of a claim to the specified materials or steps "and those that do not materially affect the basic and novel characteristic(s)" of the claimed invention. In re Herz, 537 F.2d 549, 551-52, 190 USPQ 461, 463 (CCPA 1976)”. MPEP 2111.03 III further teaches that “For the purposes of searching for and applying prior art under 35 U.S.C. 102  and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, "consisting essentially of" will be construed as equivalent to "comprising." See, e.g., PPG, 156 F.3d at 1355, 48 USPQ2d at 1355 ("PPG could have defined the scope of the phrase ‘consisting essentially of’ for purposes of its patent by making clear in its specification what it regarded as constituting a material change in the basic and novel characteristics of the invention.")” and that “If an applicant contends that additional steps or materials in the prior art are excluded by the recitation of "consisting essentially of," applicant has the burden of showing that the introduction of additional steps or components would materially change the characteristics of applicant’s invention.”
The instant disclosure does not demonstrate or identify exactly which additional steps or components would materially change the characteristics of applicant’s invention. Because of this, the term “consisting essentially of” can be construed as equivalent to “comprising” for the purposes of searching prior art in the instant claim.

Regarding claim 21, Kosovec and Knudsen teach the method of claim 10 as discussed above.
In the treatment method taught by Kosovec, the CDK4/6 inhibitor and the anti-PD-L1 antibody are the only immunotherapies taught in the therapeutic combination meeting the limitation of consisting essentially of the CDK4/6 inhibitor and the anti-PD-L1 antibody.
	It is noted that as discussed above in the rejection of claim 20, the instant specification teaches that “’consisting essentially of’ or ‘consists essentially’ likewise has the meaning ascribed in U.S. Patent law and the term is open-ended, allowing for the presence of more than that which is recited so long as basic or novel characteristics of that which is recited is not changed by the presence of more than that which is recited, but excludes prior art embodiments” (page 7, line 42 through page 8, line 3).
The instant disclosure does, however, not demonstrate or identify exactly which additional steps or components would materially change the characteristics of applicant’s invention. Because of this, the term “consisting essentially of” can be construed as equivalent to “comprising” for the purposes of searching prior art in the instant claim (see MPEP 2111.03 III).

Claim(s) 3-4, 6-7, 12-13, 15, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kosovec, J.E., et al (2017) CDK4/6 dual inhibitor abemaciclib demonstrates compelling preclinical activity against esophageal adenocarcinoma: a novel therapeutic option for a deadly disease Oncotarget 8(59); 100421-100432 in view of Knudsen, E.S., et al (2017) Biological specificity of CDK4/6 inhibitors: dose response relationship, in vivo signaling, and composite response signature Oncotarget, 8(27); 43678-43691 as applied to claims 1 and 10 above, and in further view of US 2017/0209574 (Novartis AG) 27 July 2017 (PCT/US2015/053799, published 07 APR 2016).

Regarding claim 3, Kosovec and Knudsen teach the therapeutic combination of claim 1 as discussed above.
Kosovec and Knudsen, however, do not disclose that the anti-PD-1 antibody is nivolumab, pembrolizumab, or pidilizumab. 
Novartis teaches combination therapies using checkpoint inhibitors including the combination of a PD-1/PD-L1 inhibitor and a CDK4/6 inhibitor (page 3, paragraph [0016], “medicament for treating a proliferative disease, e.g., a cancer”; page 8, [0078] “the PD-1 inhibitor, e.g., the anti-PD-1 antibody… or the anti-PD-L1 antibody… is used in combination with a CDK4/6 inhibitor to treat cancer”).
Novartis further teaches that the anti-PD-1 antibody is nivolumab or pembrolizumab (page 8, paragraph [0078]), or pidilizumab (page 4, paragraph [0025]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have used a PD-1 antibody, such as nivolumab, pembrolizumab or pidilizumab as taught by Novartis in the therapeutic combination taught by Kosovec and Knudsen in place of the anti-PD-L1 antibody. A skilled artesian would have been motivated to make this substitution and would have had a reasonable expectation of success as Novartis teaches the same combination of a PD-1/PD-L1 inhibitor combined with a CDK4/6 inhibitor with the use of the PD-1 antibodies nivolumab, pembrolizumab or pidilizumab. Furthermore, a skilled artesian would recognize that by using an anti-PD-1 antibody the PD-1/PD-L1 checkpoint would be inhibited as targeting either or both of PD-1 and PD-L1 will inhibit the PD-1/PD-L1 axis. 

Regarding claim 4,  Kosovec and Knudsen teach the therapeutic combination of claim 1 as discussed above.
Kosovec and Knudsen, however, do not disclose that the anti-PDL-1 antibody is MPDL3280A, MEDI4736, BMS-936559, or MSB0010718C. 
Novartis teaches combination therapies using checkpoint inhibitors including the combination of a PD-1/PD-L1 inhibitor and a CDK4/6 inhibitor (page 3, paragraph [0016], “medicament for treating a proliferative disease, e.g., a cancer”; page 8, [0078] “the PD-1 inhibitor, e.g., the anti-PD-1 antibody… or the anti-PD-L1 antibody… is used in combination with a CDK4/6 inhibitor to treat cancer”).
Novartis further teaches that the anti-PD-L1 antibody is MSB0010718C (page 8, paragraph [0078]), MPDL3280A, MEDI-4736 (page 4, paragraph [0030]), or BMS-936559 (page 4, paragraph [0031]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have used the PD-L1 antibodies taught by Novartis in the therapeutic combination taught by Kosovec and Knudsen as the anti-PD-L1 antibody. A skilled artesian would have been motivated to make this substitution and would have had a reasonable expectation of success as Novartis teaches the same combination of a PD-1/PD-L1 inhibitor combined with a CDK4/6 inhibitor with the use of the PD-L1 antibodies. 

Regarding claim 6, Kosovec and Knudsen teach the therapeutic combination of claim 1 as discussed above.
Kosovec and Knudsen, however, do not explicitly disclose that the combination is formulated in a single composition or is formulated and administered separately, although this is standard practice in the art.
For example, Novartis teaches combination therapies using checkpoint inhibitors including the combination of a PD-1/PD-L1 inhibitor and a CDK4/6 inhibitor (page 3, paragraph [0016], “medicament for treating a proliferative disease, e.g., a cancer”; page 8, [0078] “the PD-1 inhibitor, e.g., the anti-PD-1 antibody… or the anti-PD-L1 antibody… is used in combination with a CDK4/6 inhibitor to treat cancer”).
Novartis further teaches the combination of the immunomodulator (PD-1 inhibitor or PD-L1 inhibitor) and second agent (a CDK4/6 inhibitor) can be administered together in a single composition or administered separately in two or more different compositions (page 2, paragraph [0011]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have formulated the combination therapy taught by Kosovec and Knudsen in a single composition or formulated and administered the components separately as taught by Novartis. A skilled artesian would have been motivated to formulate the combination this way as they are known and demonstrated methods of formulating combination therapies as taught by Novartis.

Regarding claim 7, Kosovec and Knudsen teach the therapeutic combination of claim 1 as discussed above.
In the therapeutic combination taught by Kosovec and Knudsen, the CDK4/6 inhibitor is combined with an anti-PD-L1 antibody. Kosovec and Knudsen do not disclose that the antibody is a PD-1 antibody.
Novartis teaches a therapeutic combination comprising a cyclin D kinase 4/6 (CDK4/6) inhibitor and an anti-PD-1 antibody (page 8, paragraph [0078], “the PD-1 inhibitor, e.g., the anti-PD-1 antibody… is used in combination with a CDK4/6 inhibitor to treat cancer”).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have used a PD-1 antibody as taught by Novartis in the therapeutic combination taught by Kosovec and Knudsen in place of the anti-PD-L1 antibody. A skilled artesian would have been motivated to make this substitution and would have had a reasonable expectation of success as Novartis teaches the same combination of a PD-1 or a PD-L1 antibody combined with a CDK4/6 inhibitor. Furthermore, a skilled artesian would recognize that by using an anti-PD-1 antibody the PD-1/PD-L1 checkpoint would be inhibited as targeting either or both of PD-1 and PD-L1 will inhibit the PD-1/PD-L1 axis. 

Regarding claim 12, Kosovec and Knudsen teach the method of claim 10 as discussed above.
Kosovec and Knudsen, however, do not disclose that the anti-PD-1 antibody is nivolumab, pembrolizumab or pidilizumab. 
Novartis teaches combination therapies using checkpoint inhibitors including the combination of a PD-1/PD-L1 inhibitor and a CDK4/6 inhibitor (page 3, paragraph [0016], “medicament for treating a proliferative disease, e.g., a cancer”; page 8, [0078] “the PD-1 inhibitor, e.g., the anti-PD-1 antibody… or the anti-PD-L1 antibody… is used in combination with a CDK4/6 inhibitor to treat cancer”).
Novartis further teaches that the anti-PD-1 antibody is nivolumab or pembrolizumab (page 8, paragraph [0078]), or pidilizumab (page 4, paragraph [0025]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have used a PD-1 antibody, such as nivolumab, pembrolizumab or pidilizumab as taught by Novartis in the method taught by Kosovec and Knudsen in place of the anti-PD-L1 antibody. A skilled artesian would have been motivated to make this substitution and would have had a reasonable expectation of success as Novartis teaches the same combination of a PD-1/PD-L1 inhibitor combined with a CDK4/6 inhibitor with the use of the PD-1 antibodies nivolumab, pembrolizumab or pidilizumab. Furthermore, a skilled artesian would recognize that by using an anti-PD1 antibody the PD-1/PD-L1 checkpoint would be inhibited as targeting either or both of PD-1 and PD-L1 will inhibit the PD-1/PD-L1 axis. 

Regarding claim 13, Kosovec and Knudsen teach the method of claim 10 as discussed above.
Kosovec and Knudsen, however, do not disclose that the anti-PDL-1 antibody is MPDL3280A, MEDI4736, BMS-936559, or MSB0010718C. 
Novartis teaches combination therapies using checkpoint inhibitors including the combination of a PD-1/PD-L1 inhibitor and a CDK4/6 inhibitor (page 3, paragraph [0016], “medicament for treating a proliferative disease, e.g., a cancer”; page 8, [0078] “the PD-1 inhibitor, e.g., the anti-PD-1 antibody… or the anti-PD-L1 antibody… is used in combination with a CDK4/6 inhibitor to treat cancer”).
Novartis further teaches that the anti-PD-L1 antibody is MSB0010718C (page 8, paragraph [0078]), MPDL3280A, MEDI-4736 (page 4, paragraph [0030]), or BMS-936559 (page 4, paragraph [0031]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have used the PD-L1 antibodies taught by Novartis in the method taught by Kosovec and Knudsen as the anti-PD-L1 antibody. A skilled artesian would have been motivated to make this substitution and would have had a reasonable expectation of success as Novartis teaches the same combination of a PD-1/PD-L1 inhibitor combined with a CDK4/6 inhibitor with the use of the PD-L1 antibodies. 

Regarding claim 15, Kosovec and Knudsen teach the method of claim 10 as discussed above.
Kosovec and Knudsen, however, do not explicitly disclose that the combination is formulated in a single composition or is formulated and administered separately, although this is standard practice in the art.
For example, Novartis teaches combination therapies using checkpoint inhibitors including the combination of a PD-1/PD-L1 inhibitor used in combination with a CDK4/6 inhibitor (page 3, paragraph [0016], “medicament for treating a proliferative disease, e.g., a cancer”; page 8, [0078] “the PD-1 inhibitor, e.g., the anti-PD-1 antibody… or the anti-PD-L1 antibody… is used in combination with a CDK4/6 inhibitor to treat cancer”).
Novartis further teaches the combination of the immunomodulator (PD-1 inhibitor or PD-L1 inhibitor) and second agent (a CDK4/6 inhibitor) can be administered together in a single composition or administered separately in two or more different compositions (page 2, paragraph [0011]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have formulated the combination therapy taught by Kosovec and Knudsen in a single composition or formulated and administered the components separately as taught by Novartis. A skilled artesian would have been motivated to formulate the combination this way as they are known and demonstrated methods of formulating and administering combination therapies as taught by Novartis.

Regarding claim 18, Kosovec and Knudsen teach the method of claim 10 as discussed above.
Kosovec and Knudsen, however, do not explicitly teach that the method increases survival of the subject.
Novartis teaches combination therapies using checkpoint inhibitors including the combination of a PD-1/PD-L1 inhibitor used in combination with a CDK4/6 inhibitor (page 3, paragraph [0016], “medicament for treating a proliferative disease, e.g., a cancer”; page 8, [0078] “the PD-1 inhibitor, e.g., the anti-PD-1 antibody… or the anti-PD-L1 antibody… is used in combination with a CDK4/6 inhibitor to treat cancer”).
Novartis further teaches that the treatment aims to reduce the development of the disease… preventing or delaying the onset or development or progression of the disease or disorder (page 64, paragraph [0755]) and “cure the disease or to have an effect on disease regression or on the delay of progression of a disease” (page 65, paragraph [0756]). By achieving these treatment targets, the subject’s survival would be increased.
It is noted that the increased survival of the subject caused by treatment with a CDK4/6 inhibitor in combination with PD-1/PD-L1 blockade is inherent to the method of treatment taught by Kosovec and Knudsen. MPEP 2112 (I) speaks to patentability of inherent properties and states that "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). MPEP 2112 (II) states that there is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003). That is to say that the combination treatment taught by Kosovec and Knudsen would result in a patient’s increased survival by nature of the combination treatment, however, Novartis is referenced to demonstrate that the prolonging of survival is known in the art when a combination of a CDK4/6 inhibitor and an antibody that blocks the PD-1/PD-L1 axis is used.

Regarding claim 19, Kosovec and Knudsen teach the method of claim 10 as discussed above.
Kosovec and Knudsen, however, do not explicitly teach that the therapeutic combination is included in a kit.
Novartis teaches combination therapies using checkpoint inhibitors including the combination of a PD-1/PD-L1 inhibitor used in combination with a CDK4/6 inhibitor (page 3, paragraph [0016], “medicament for treating a proliferative disease, e.g., a cancer”; page 8, [0078] “the PD-1 inhibitor, e.g., the anti-PD-1 antibody… or the anti-PD-L1 antibody… is used in combination with a CDK4/6 inhibitor to treat cancer”).
Novartis further teaches a kit comprising the therapeutic combination of claim 1 (page 3, paragraph [0017], “therapeutic kits, that include the immunomodulator…and the second therapeutic agent…and instructions for use”).  
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have included the therapeutic combination taught by Kosovec and Knudsen in a kit as taught by Novartis. A skilled artesian would have been motivated to make this combination in as it is standard practice in the field as taught by Novartis.

Response to Arguments
Applicant’s arguments with respect to claims 1-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY L BUTTICE whose telephone number is (571)270-5049. The examiner can normally be reached M-Th 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AUDREY L BUTTICE/Examiner, Art Unit 1647                                                                                                                                                                                                        /JOANNE HAMA/Supervisory Patent Examiner, Art Unit 1647